DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 25 February 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-3, filed 25 February 2020, with respect to the rejections of claims 30 and 38 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Folts et al. US 2010/0002475, in view of Ganireddy et al. US 2019/0052089.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 30-31, 37-39, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Folts et al. US 2010/0002475, in view of Ganireddy et al. US 2019/0052089.
Regarding Claims 30 and 38, Folts teaches a system comprising: 
a first converter (222, fig. 2B) having a first port coupled to an output of a generator (204, Fig. 2B); 
a second converter (224, fig. 2B) having a first port coupled to a second port of the first converter and a second port coupled to a utility grid (244, fig. 2B); 
a switch (210, fig. 2B) configured to couple the output of the generator to the utility grid and thereby bypass the first and second converters, such that the generator is configured to be indirectly coupled to the utility grid via the first and second converter and to be directly coupled to the utility grid by the switch; and 
a controller (270, fig. 2B) configured to cause the first and second converters to provide power to the utility grid from the generator and to close the switch to directly connect the generator to the utility grid responsive to a state of the generator meeting a predetermined criterion after the engine has started (a control system is provided for controlling an interconnection between a wind turbine generator and a utility power network. Upon an occurrence of a low voltage event, the control system electrically opens a first path of the interconnection.  A second path of the interconnection is controlled during the low voltage event to provide a first current suitable for maintaining an operation of the wind turbine generator and a second current having a predetermined characteristic associated with an operation of the utility power network.  …The first path includes a switch unit controllable by external signals…The second path includes a first power converter for converting AC power from the wind turbine generator to DC power and for providing the first current, refer to [0010] and [0014]).
Folts however is silent regarding the controller configured to cause the converters to provide power from the generator responsive to a command to start an engine that drives the generator.
Ganireddy teaches the controller (124, fig. 1) configured to cause the converters (114, 116, fig. 1) to provide power from the generator responsive to a command to start an engine (106, fig. 1) that drives the generator (112, fig. 1), the variable speed engine 106 may be cranked via the rotor side converter 114, at step 212, by operating the generator 112 as motor. Referring back to step 208, if it is determined that the auxiliary power is less than the load requirement; the variable speed engine 106 may be cranked via the rotor side converter 114, at step 212, by operating the generator 112 as motor, refer to [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the method as taught by Ganireddy with the system of Folk in order to provide the required power and control to the system.
Regarding Claims 31 and 39, the combination of Folts and Ganireddy teaches all of the limitations of Claims 30 and 37, and further teaches wherein the predetermined criterion comprises a synchronization of the generator to the utility grid (refer to [0041] and [0048] of Folk). 
Regarding Claim 37 and 45, the combination of Folts and Ganireddy teaches all of the limitations of Claims 30 and 37, and further teaches wherein the controller is configured to cause the first and second converters to provide a first power output level to the utility grid from the generator before the state of the generator meets the predetermined criterion and to close the switch to directly connect the generator to the utility grid to continue to provide the first power output level to the utility grid responsive to the state of the generator meeting the predetermined criterion (refer to [0036]-[0040] of Folts).

Claims 32-34 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Folts et al. US 2010/0002475, in view of Ganireddy et al. US 2019/0052089, in view of Sugeno et al. US 2013/0264865.
Regarding Claims 32 and 40, the combination of Folts and Ganireddy teaches all of the limitations of Claims 30 and 37, however is silent wherein the controller is configured to start the engine responsive to the command.
Sugeno teaches wherein the controller is configured to start the engine responsive to the command (refer to [0060]-[0063] of Sugeno).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the method as taught by Sugeno with the system of the combination of Folts and Ganireddy in order to provide the required power and control to the system.
Regarding Claims 33 and 41, the combination of Folts, Ganireddy, and Sugeno teaches all of the limitations of Claims 32 and 40, and further teaches wherein the second port of the first converter is coupled to the first port of the second converter by a DC bus (output of 3 and input of 4, figs. 1-6 of Sugeno) and wherein the controller is configured to cause the second converter to provide power to the utility grid from an energy storage device (6, figs. 1-6 of Sugeno) coupled to the DC bus until the engine has started and the generator provides a predetermined amount of power (refer to [0090]-[0093] of Sugeno).
Regarding Claim 34 and 42, the combination of Folts, Ganireddy, and Sugeno teaches all of the limitations of Claims 33 and 41, and further teaches, wherein the controller is further configured to maintain substantially zero current transfer between the energy storage device and the DC bus after the generator is providing the predetermined amount of power (refer to [0090]-[0093] of Sugeno).

Claims 35-36 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Folts et al. US 2010/0002475, in view of Ganireddy et al. US 2019/0052089, in view of Sugeno et al. US 2013/0264865, and in further view of Yoo US 2013/0127626.
Regarding Claims 35 and 43, the combination of Folts, Ganireddy, and Sugeno teaches all of the limitations of Claims 30 and 37, and further teaches wherein the second port of the first converter is coupled to the first port of the second converter by a DC bus and wherein the controller is configured to operate the switch and the first and second converters in a first mode (refer to [0060]-[0063] of Sugeno) to provide power to the utility grid from the generator before the generator is synchronized to the utility grid, however is silent regarding operating the switch and the first and second converters in a second mode (refer to [0090]-[0093] of Sugeno) wherein an energy storage device coupled to the DC bus sources and sinks current to and from the utility grid via at least one of the first and second converter circuits in response to load changes on the utility grid while the generator is providing power to the utility grid.
Yoo teaches operating the switch and the first and second converters in a second mode wherein an energy storage device coupled to the DC bus sources and sinks current to and from the utility grid via at least one of the first and second converter circuits (30, fig. 1 and refer to [0034]-[0037]) in response to load changes on the utility grid while the generator is providing power to the utility grid.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the bidirectional inverter as taught by Yoo with the system of the combination of Folts, Ganireddy, and Sugeno in order to provide power to and received power from the grid.
Regarding Claims 36 and 44, the combination of Folts, Ganireddy, Sugeno, and Yoo teaches all of the limitations of Claims 35 and 44, and further teaches, wherein the switch is open in the first mode and wherein the switch is closed in the second mode (refer to [0060]-[0064] of Sugeno).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
20 May 2022
                                                                                                                                                                                     
/DANIEL KESSIE/Primary Examiner, Art Unit 2836